Citation Nr: 0506118	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  96-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability with degenerative disc disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the veteran was awarded an increased 
evaluation for his service-connected lumbar spine disability 
with degenerative disc disease, from 20 to 40 percent 
disabling, by a November 1996 rating decision.  This rating 
was effective from June 5, 1995, the date of the veteran's 
claim.  Because the veteran continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 40 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

On January 11, 2005, a hearing was held in Atlanta, Georgia, 
before Michelle Kane, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

A December 1996 statement from the veteran suggests that he 
may be asserting that he has depression secondary to his 
service-connected lumbar spine disability.  This matter is 
referred to the RO for appropriate development.




REMAND

At a January 11, 2005 hearing, the veteran testified that he 
had no additional evidence to submit.  The veteran's 
representative requested that the veteran be provided a VA 
examination to evaluate the severity of his service-connected 
lumbar spine disability.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran was 
last afforded a VA examination in May 1998, but the veteran 
testified that the severity of his lumbar spine disability 
had increased since that examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 408 (1997) (requiring a new examination 
where the claimant asserts that a disability has increased in 
severity since the time of the last VA examination).  

However, in this case, the veteran has previously refused to 
attend a scheduled VA examination in September 2004.  At the 
hearing, the veteran's representative explained to the 
veteran that his claim could not be properly evaluated 
without a current examination and that without a current 
examination his claim would likely be denied.  The veteran 
countered that his prior refusal to attend VA examinations 
was because of the pain he experienced during long automobile 
rides to the VA facility in Augusta, Georgia, where the 
examination was scheduled.  The veteran's representative 
explained to the veteran that if he again refused to attend a 
new VA examination, then his claim would be evaluated based 
on the evidence already contained in the claims folder.  
Because the veteran believed that his lumbar spine disability 
had worsened since his last VA examination, the veteran 
eventually agreed to attend a VA examination if one were 
scheduled even if it were scheduled in Augusta, Georgia.  


Although the RO fully complied with the duty to assist the 
veteran by scheduling him for an examination, based on his 
testimony, and the fact that the last examination was 
conducted almost seven years ago, the Board concludes, in all 
fairness to the veteran, that he should be given another 
opportunity to report for examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Schedule the veteran for a VA spine 
examination to evaluate the severity of 
his service-connected lumbar spine 
disability with degenerative disc 
disease.  The examination must address 
the orthopedic and neurological 
impairment from this condition.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
should be scheduled at the VA facility 
that is capable of providing an adequate 
examination and is nearest to the 
veteran.

2.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, provide to the veteran and his 
representative a supplemental statement 
of the case and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  See 38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


